Exhibit 10.28

 

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, made and entered into this 27th day of October, 2003, by and between
ARAMARK Corporation, a Delaware corporation (“ARAMARK”), and William Leonard
(“Mr. Leonard”) (the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, Mr. Leonard currently serves as President and Chief Operating Officer
of ARAMARK; and

 

WHEREAS, ARAMARK and Mr. Leonard desire to enter into this Agreement, effective
January 1, 2004, which will set forth the terms and conditions under which Mr.
Leonard will serve in an executive capacity hereafter for ARAMARK and is
affiliates;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

1. Employment. ARAMARK hereby employs Mr. Leonard, and Mr. Leonard hereby
accepts such employment, as of January 1, 2004, upon the terms and conditions
set forth in this Agreement.

 

2. Position and Duties. During the Term (as hereinafter defined), Mr. Leonard
(i) agrees to serve as the President and Chief Executive Officer of ARAMARK and
to perform such duties in such capacity as may be delineated in the By-Laws of
ARAMARK and such other reasonable duties, consistent with his position as
President and Chief Executive Officer, as may be assigned to him from time to
time by the Board of Directors of ARAMARK (the “Board”), (ii) shall report only
to the Board, and (iii) shall be given such authority as is appropriate to carry
out the duties described above. During the Term, ARAMARK shall make its best
efforts to ensure Mr. Leonard’s election to, and retention as a member of, the
Board.

 

3. Exclusive Services. During the Term, and except for illness or incapacity,
Mr. Leonard shall devote substantially all of his business time, attention,
skill and efforts exclusively to the business and affairs of ARAMARK and its
subsidiaries and affiliates, shall not be engaged in any other business
activity, and shall perform and discharge the duties that may be assigned to him
from time to time by the Board; provided, however, that nothing in this
Agreement shall preclude Mr. Leonard from devoting time during reasonable
periods required for:

 

(i) serving, in accordance with ARAMARK’s policies and with the prior approval
of the Board, as a director or member of a committee of any company or
organization,



--------------------------------------------------------------------------------

(it being understood that Mr. Leonard may continue to serve as a director or
member of boards and committees on which he serves as of the date of this
Agreement);

 

(ii) delivering lectures and fulfilling speaking engagements;

 

(iii) engaging in charitable and community activities; and

 

(iv) investing his personal assets in a Passive Investment (as hereinafter
defined) in such form and in such manner as will not violate Section 11 below.

 

For purposes of this Agreement, a “Passive Investment” shall mean an investment
in a business or entity which does not require Mr. Leonard to render any
services in the operations or affairs of such business or entity and which does
not materially interfere with the performance of Mr. Leonard’s duties and
obligations to ARAMARK or any of its subsidiaries or affiliates.

 

4. Relocation. ARAMARK shall not relocate Mr. Leonard’s principal place of
business outside of Philadelphia, Pennsylvania, without the written consent of
Mr. Leonard.

 

5. Term of Agreement. The term of this Agreement shall be the period commencing
on January 1, 2004 and ending on December 31, 2006 unless earlier terminated
pursuant to Section 9; provided, however, that commencing with January 1, 2007
and on each January 1 thereafter (each, an “Extension Date”) the term shall be
automatically extended for an additional one-year period, unless ARAMARK or Mr.
Leonard provides the other party hereto one-year prior written notice before the
next Extension Date that the term shall not be so extended. (The term of this
Agreement, as so extended, if applicable, pursuant to this Section 5, and
subject to termination pursuant to Section 9, shall be referred to herein as the
“Term”).

 

6. Salary and Annual Bonus.

 

(a) Salary. Mr. Leonard shall be paid base salary (the “Base Salary”) at the
initial rate of $1,000,000 per annum. The Base Salary shall be payable in
accordance with the customary payroll practices for senior executives of
ARAMARK. The Board shall review the performance of Mr. Leonard on a periodic
basis and, in its sole discretion, may (but is not required to) increase his
salary payable hereunder. Any such increased salary shall thereafter be Mr.
Leonard’s Base Salary.

 

(b) Annual Bonus. Mr. Leonard shall be a participant in the Senior Executive
Annual Performance Bonus Arrangement or any successor plan, in accordance with
and subject to the terms and conditions of such arrangement or as it may
hereafter be amended (the amount payable thereunder, his “Bonus”). His annual
target bonus under such plan (the “Target Bonus”) shall be $1,000,000, which may
be increased from time to time by the Board or a committee thereof.

 

7. Stock Options; Stock Ownership; Other Equity Programs.

 

(a) Mr. Leonard shall be eligible to participate in ARAMARK’s 2001 Equity
Incentive Plan, or any successor plans, in accordance with and subject to the
terms and conditions of such plans or as they may hereafter be amended, so long
as they remain in effect.

 

2



--------------------------------------------------------------------------------

As of January 1, 2004, Mr. Leonard shall be granted an option to purchase
370,000 shares of ARAMARK Class A common stock, subject to approval by the Stock
Committee of the Board.

 

8. Retirement and Welfare Benefits.

 

(a) During the Term, unless otherwise specified herein, Mr. Leonard will be
eligible to participate in all retirement and welfare plans, programs and
benefits that are from time to time applicable to senior executives of ARAMARK
at benefit levels applicable to such senior executives (including, without
limitation, each retirement plan, supplemental and excess retirement plan, group
life insurance, accident and death insurance, medical and dental insurance, sick
leave and disability plan and any other plan or program providing fringe
benefits or perquisites).

 

(b) ARAMARK shall pay Supplemental Retirement Benefits under the terms and
conditions set forth in Exhibit A.

 

9. Termination of Employment.

 

(a) Termination for Cause; Resignation Without Good Reason.

 

(i) ARAMARK may terminate Mr. Leonard’s employment hereunder for Cause in
accordance with the provisions of Section 9(a)(ii), and the Term shall end on
the date of any such termination. Mr. Leonard may voluntarily terminate his
employment hereunder without Good Reason. In such event, the Term will end on
the date of any such termination. In the event Mr. Leonard’s employment is
terminated by ARAMARK for Cause or Mr. Leonard resigns from his employment
without Good Reason, Mr. Leonard shall receive the following amounts:

 

(A) Any Base Salary accrued but unpaid, and any accrued vacation as of the
effective date of termination (the “Accrued Amounts”);

 

(B) A prorated Target Bonus with respect to ARAMARK’s fiscal year in which
termination occurs equal to the Target Bonus multiplied by the number of days
employed over total days in the year in which Mr. Leonard’s employment
terminated (a “Pro-Rata Bonus”);

 

(C) Supplemental Retirement Benefits payable pursuant to Exhibit A;

 

(D) All amounts otherwise payable or coverages otherwise afforded pursuant to
the terms of any employee benefit plan maintained by ARAMARK (the “Plan
Amounts”); and

 

(E) Mr. Leonard may elect to continue at his sole expense the Executive Health
Plan (to the extent Mr. Leonard and members of his family are eligible for such
benefit and, for this purpose, Mr. Leonard shall be deemed to be employed by
ARAMARK) for a period not to exceed three years.

 

3



--------------------------------------------------------------------------------

In addition, all of the options and Installment Stock Purchase Opportunities
(“ISPOs”) held by Mr. Leonard shall remain subject to the terms and conditions
of the applicable plans.

 

(ii) Termination for “Cause” shall mean termination by action of the Board
because of: (A) Mr. Leonard’s repeated and willful failure to perform his duties
hereunder in any material respect; (B) a felony conviction of Mr. Leonard; or
(C) any willful misconduct by Mr. Leonard that is materially injurious to the
financial condition or business reputation of ARAMARK and its affiliates and
subsidiaries taken as a whole, provided, however, that no event or circumstance
shall be considered to constitute Cause within the meaning of clause (A) or (C)
unless Mr. Leonard has been given written notice of the events or circumstances
constituting Cause and has failed to effect a cure thereof within 30 calendar
days after his receipt of such notice.

 

(iii) Resignation for “Good Reason” shall mean the resignation of Mr. Leonard
after (x) ARAMARK, without the express written consent of Mr. Leonard,
materially breaches this Agreement or Mr. Leonard is not serving on the Board
(other than with the express written consent of Mr. Leonard); (y) Mr. Leonard
notifies ARAMARK in writing of the nature of such material breach or failure to
be a member of the Board and (z) ARAMARK does not correct such material breach
or failure within 30 calendar days after its receipt of such notice. ARAMARK
acknowledges and agrees that a material breach for purposes of this Section 9
shall include, but not be limited to, any material reduction in Mr. Leonard’s
duties or authority (whether or not accompanied by a change in title), any
diminution in Mr. Leonard’s title, any failure to pay Mr. Leonard’s Base Salary
and any relocation of Mr. Leonard’s principal place of business outside of
Philadelphia, Pennsylvania.

 

(b) Termination Without Cause; Resignation for Good Reason.

 

ARAMARK may terminate Mr. Leonard’s employment hereunder without Cause, in which
case the Term will end on the date of any such termination. Mr. Leonard may
terminate his employment hereunder for Good Reason, and the Term shall end upon
such termination of employment.

 

In the event Mr. Leonard’s employment is terminated by ARAMARK without Cause or
if Mr. Leonard should resign for Good Reason, Mr. Leonard shall receive the
following amounts, and ARAMARK shall have no further obligation to Mr. Leonard
under this Agreement, except as specifically set forth in this Agreement:

 

(i) The Accrued Amounts;

 

(ii) The Pro-Rata Bonus;

 

(iii) A lump sum payment equal to two times Mr. Leonard’s Base Salary, payable
within 10 business days after the effective date of termination of employment;

 

4



--------------------------------------------------------------------------------

(iv) A lump sum payment equal to two times Mr. Leonard’s Target Bonus payable
within 10 business days after the effective date of termination of employment;

 

(v) Supplemental Retirement Benefits shall be payable pursuant to Exhibit A;

 

(vi) Health and welfare plan participation shall continue for three years from
the effective date of termination, as if Mr. Leonard had remained an active
employee.

 

(vii) Mr. Leonard may elect to continue at ARAMARK’s expense the Executive
Health Plan (to the extent Mr. Leonard and members of his family are eligible
for such benefit and, for this purpose, Mr. Leonard shall be deemed to be
employed by ARAMARK) for a period not to exceed three years; and

 

(viii) The Plan Amounts.

 

In addition, all of the options and ISPOs to purchase shares of Stock of ARAMARK
held by Mr. Leonard shall become vested and immediately exercisable but will in
all respects otherwise remain subject to the terms and conditions of the
applicable plans.

 

(c) No Duty to Mitigate. Anything contained herein to the contrary
notwithstanding, if Mr. Leonard’s employment terminates for any reason, Mr.
Leonard shall in no event be required to seek any other employment or take any
other action by way of mitigation or otherwise with respect to the amounts
payable to Mr. Leonard under this Agreement. In addition, any amounts earned by
Mr. Leonard, whether from self-employment, as a common law employee or
otherwise, shall not reduce any amounts otherwise payable to him under this
Agreement.

 

(d) Death. If Mr. Leonard’s Employment terminates by reason of Mr. Leonard’s
death, the Term shall end and Mr. Leonard’s estate shall receive the following
amounts:

 

(i) The Accrued Amounts;

 

(ii) The Pro-Rata Bonus;

 

(iii) Supplemental Retirement Benefits shall be payable to the extent set forth
in Exhibit A;

 

(iv) The Plan Amounts; and

 

(v) The benefits described in Section 9(b)(vi) and (vii), applicable to Mr.
Leonard’s spouse and dependents.

 

Stock options and ISPOs shall be treated in accordance with the terms of the
applicable plans.

 

5



--------------------------------------------------------------------------------

(e) Permanent Disability. In the event that Mr. Leonard is unable to perform his
duties hereunder by reason of illness or incapacity for a continuous period of
more than six (6) months, or for an aggregate of more than eight (8) months in
any twelve (12) month period, ARAMARK shall have the right to terminate Mr.
Leonard’s employment by reason of disability (“Permanent Disability”). If
ARAMARK terminates Mr. Leonard’s employment pursuant to this Section 9(e), the
Term shall end and Mr. Leonard shall receive the following amounts:

 

(i) The Accrued Amounts;

 

(ii) Base Salary shall continue for a period of three years from the effective
date of termination, offset by any payments due to Mr. Leonard pursuant to the
Survivor Income Protection Plan and all other disability income protection plans
of ARAMARK;

 

(iii) The Pro-Rata Bonus;

 

(iv) Supplemental Retirement Benefits shall be payable pursuant to Exhibit A;

 

(v) The Plan Amounts;

 

(vi) The benefits described in Section 9(b)(vi) and (vii).

 

In addition, all of the stock options and ISPOs held by Mr. Leonard shall become
vested and immediately exercisable but will in all respects otherwise remain
subject to the terms and conditions of the applicable plans.

 

(f) Non-Renewal of the Term by ARAMARK. In the event Mr. Leonard terminates his
employment with ARAMARK upon termination of the Term solely by reason of an
election by ARAMARK to not renew the Term pursuant to Section 5, the Term shall
end in accordance with Section 5, and Mr. Leonard shall thereafter receive the
amounts set forth in Section 9(b) above, as though Mr. Leonard’s employment had
been terminated by him for Good Reason.

 

10. Trade Secrets. ARAMARK may, pursuant to Mr. Leonard’s employment hereunder,
provide and confide to Mr. Leonard business methods and systems (“Systems”),
techniques and methods of operation developed at great expense by ARAMARK and
which Mr. Leonard recognizes to be unique assets of ARAMARK’s business. Mr.
Leonard shall not, ever, during or after the Term, directly or indirectly, in
any manner utilize or disclose to any person, firm, corporation, association or
other entity, except to directors, consultants, lawyers, auditors, advisors,
agents or employees of ARAMARK in the course of his duties or where required by
law: (i) any such Systems, techniques and methods of operation, or (ii) any
sales prospects, customer lists, products, research or data of any kind, or
(iii) any information relating to strategic plans, sales costs, profits or the
financial condition of ARAMARK or any of its customers or prospective customers,
which are not generally known to the public or recognized as standard practice
in the industries in which ARAMARK shall be engaged.

 

6



--------------------------------------------------------------------------------

11. Non-Competition Agreement.

 

(a) Subject to the geographic limitation of Section 11(b), Mr. Leonard, for a
period commencing on the date hereof and ending two (2) years following the end
of the Term shall not, without ARAMARK’s written permission, directly or
indirectly, on his behalf or on behalf of any other person, firm, corporation,
association or other entity, engage in, or in any way be concerned with or
negotiate for, or acquire or maintain any ownership interest in any business or
activity which is the same, similar to or competitive with that conducted by,
engaged in or developed for later implementation by ARAMARK at any time during
the Term of this Agreement; provided that the provision of this Section 11 shall
not be deemed breached merely because Mr. Leonard owns not more than 1% of the
outstanding stock of a corporation, if, at the time of its acquisition by Mr.
Leonard, such stock is listed on a national securities exchange or quoted on an
inter-dealer quotation system and provided further that Mr. Leonard shall not be
required to cease any activity that did not violate this Agreement (or any
predecessor agreement) when such activity commenced.

 

(b) Mr. Leonard acknowledges that ARAMARK is engaged in business in each of the
50 states and several foreign countries and that ARAMARK intends to expand the
geographic scope of its activities. Accordingly and in view of the nature of his
position and responsibilities, Mr. Leonard agrees that the provisions of Section
11(a) shall be applicable to all 50 states and, addition, to each foreign
country, possession or territory in which ARAMARK may be engaged in business
from time to time during the Term and as of the expiration of the Term.

 

(c) Mr. Leonard agrees that for a period of two (2) years following the end of
the Term he will not, directly or indirectly, at any time in any manner, induce
or attempt to influence any employees of ARAMARK to terminate their employment
with ARAMARK.

 

(d) As used in Sections 10 and 11 of this Agreement, “ARAMARK” shall be deemed
to include any entity twenty percent (20%) of the equity of which during the
period for which he is receiving payments under this Agreement is directly or
indirectly owned by ARAMARK.

 

12. Equitable Remedies. Mr. Leonard acknowledges that, in the event of any
violation by Mr. Leonard of the provisions of Sections 10 or 11 of this
Agreement, ARAMARK will sustain serious, irreparable and substantial harm to its
business, the extent of which will be difficult to determine and impossible to
remedy by an action at law for money damages. Accordingly, Mr. Leonard agrees
that, in the event of such violation or threatened violation by Mr. Leonard,
ARAMARK shall be entitled to an injunction before trial from any court of
competent jurisdiction as a matter of course and upon the posting of not more
than a nominal bond in addition to all such other legal and equitable remedies
as may be available to ARAMARK. Mr. Leonard further agrees that, in the event
any of the provisions of Sections 10 and 11 of this Agreement are determined by
a court of competent jurisdiction to be contrary to any applicable statute, law
or rule, or for any reason to be unenforceable as written, such court may modify
any of such provisions so as to permit enforcement thereof as thus modified.

 

13. Additional Provisions. The provisions of Exhibit B are part of this
Agreement.

 

7



--------------------------------------------------------------------------------

14. Substitution of Benefits. If any of the items of compensation, bonus or
perquisites provided for in this Agreement shall hereafter be prohibited by
governmental regulations, corporate law, ARAMARK policies or ARAMARK plans,
payment or benefit of equivalent value shall be substituted by ARAMARK.

 

15. Entire Agreement. This Agreement (with the exhibits hereto and agreements
referred to in Section 7), on and after January 1, 2004, shall constitute the
full and complete understanding and agreement of Mr. Leonard and ARAMARK
respecting the subject matter hereof, and supersedes all prior understandings
and agreements, oral or written, express or implied, including without
limitation the existing Agreement Relating to Employment and Post-Employment
Competition between Mr. Leonard and ARAMARK (and all Exhibits thereto). This
Agreement may not be modified or amended orally, but only by agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

 

16. Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other party or by next-day delivery
service or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Mr. Leonard:

 

210 West Rittenhouse Square

Philadelphia, PA 19103

 

If to ARAMARK:

 

ARAMARK Corporation

1101 Market Street

Philadelphia, PA 19107

Attn.: Corporate Secretary

 

or to such other address as either party will have furnished to the other in
writing. All notices and communications shall be deemed to have been duly given
and received: (a) on the date of receipt, if delivered by hand; (b) three (3)
business days after being sent by first class certified mail, return receipt
requested, postage prepaid; or (c) one (1) business day after sending by
next-day delivery service with confirmation of receipt. As used herein, the term
“business day” means any day that is not Saturday, Sunday or legal holiday in
the State of Pennsylvania.

 

17. Waiver of Breach. No waiver by either party of any condition or of the
breach by the other of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition, or of the breach of any other term or covenant
set forth in this Agreement. Moreover, the failure of either party to exercise
any right hereunder shall not bar the later exercise thereof.

 

18. Assignment. This Agreement shall inure to the benefit of and be binding on
the parties and their respective successors in interest, and shall not be
assignable by either party without the written consent of the other. ARAMARK
will require any successor in interest

 

8



--------------------------------------------------------------------------------

to all or substantially all of ARAMARK (whether direct or indirect, by purchase,
merger, or consolidation or otherwise) to expressly assume this Agreement, but
ARAMARK shall remain liable if such successor in interest shall default on any
of its obligations hereunder.

 

19. Governing Law. This Agreement is entered into and shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

20. Continuation of Covenants. The covenants and agreements of Mr. Leonard set
forth in Sections 10 through 12 shall survive termination of employment, shall
continue thereafter, and shall not expire unless and except as may be expressly
set forth in said Sections.

 

21. Invalidity or Unenforceability. If any term or provision of this Agreement
is held to be invalid or unenforceable, for any reason, such invalidity or
unenforceability shall not affect any other term or provision hereof and this
Agreement shall continue in full force and effect as if such invalid or
unenforceable term or provision (to the extent of the invalidity or
unenforceability) had not been contained herein.

 

22. Arbitration. Except as provided in Section 12, any controversy or claim
arising out of or relating to this Agreement, or the breach hereof, shall be
settled by arbitration in Philadelphia, Pennsylvania, before one arbitrator in
accordance with rules then in effect of the American Arbitration Association.
ARAMARK shall pay Mr. Leonard’s legal expenses should Mr. Leonard prevail on any
substantial issue.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written.

 

    MR. LEONARD    

/S/    WILLIAM LEONARD

--------------------------------------------------------------------------------

    William Leonard    

ARAMARK Corporation

   

By:    /S/    JAMES E. PRESTON

 

10



--------------------------------------------------------------------------------

Exhibit A

 

1.   The annual Supplemental Retirement Benefits (“SRB”), payable in
substantially equal monthly installments, shall equal the sum of: (a) 20% of Mr.
Leonard’s Base Salary, plus (b) 20% of an amount equal to one times Mr.
Leonard’s average annual Bonus paid or accrued on behalf of Mr. Leonard for the
three full fiscal years of ARAMARK that precede the year of Mr. Leonard’s
termination of employment, minus (c) the benefit payable from the Survivor
Income Protection Plan, but in no event shall the SRB exceed $500,000 per year.

 

2.   Unless otherwise provided below the SRB shall commence on the first day of
the month following the expiration of the Term.

 

3.   In all events the SRB shall terminate upon Mr. Leonard’s death, provided
that one-half of the SRB amount that would otherwise be payable to Mr. Leonard
shall continue to be paid to Mr. Leonard’s then surviving spouse, if any, for
her lifetime, provided that the surviving spouse benefit described in this item
3 shall only apply to the individual who is Mr. Leonard’s spouse at the time of
his termination of employment hereunder.

 

4.   In the event of termination of Mr. Leonard’s employment due to Permanent
Disability, payments shall commence upon the earlier of Mr. Leonard’s attainment
of age 65 or expiration of Mr. Leonard’s eligibility to receive Company Long
Term Disability Plan (or any successor plan) benefits.

 

5.   In the event of termination of Mr. Leonard’s employment by ARAMARK for
Cause, or by Mr. Leonard without Good Reason (other than as set forth in
paragraphs 3 and 4 above):

 

(a) Prior to January 1, 2006, no SRB shall be payable hereunder;

 

(b) On or after January 1, 2006, but prior to December 31, 2006, the percentages
set forth in paragraph 1 above shall be reduced from “20%” to “10%”; and

 

(c) On or after December 31, 2006, the full SRB shall be payable in installments
as described in paragraphs 1, 2 and 3 above.



--------------------------------------------------------------------------------

Exhibit B

 

Excise Tax Gross Up

 

(a) In the event that any payment or benefit received or to be received by Mr.
Leonard pursuant to the terms of this Agreement or otherwise from ARAMARK or any
affiliate (the “Payments”) would be subject to the excise tax (the “Excise Tax”)
imposed by Section 4999 of the Code, as determined as provided below, ARAMARK
shall pay to Mr. Leonard, at the time specified in (b) below, an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Mr.
Leonard, after deduction of the Excise Tax on the Payments and any federal,
state and local income or other tax and Excise Tax upon the payment provided for
by this Section (a), and any interest, penalties or additions to tax payable by
Mr. Leonard with respect thereto, shall be equal to the value of the Payments at
the time such Payments are to be made as if the Excise Tax imposed by Section
4999 did not apply. For purposes of determining whether any of the Payments will
be subject to the Excise Tax and the amounts of such Excise Tax, (1) the total
amount of the Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, except to the extent that, in the opinion of independent tax
counsel selected by ARAMARK’s independent auditors and reasonably acceptable to
Mr. Leonard (“Tax Counsel”), a Payment (in whole or in part) does not constitute
a “parachute payment” within the meaning of Section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax, (2) the amount of the Payments that shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the
Payments or (B) the amount of “excess parachute payments” within the meaning of
Section 280G(b)(1) of the Code (after applying clause (1) hereof), and (3) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by Tax Counsel in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, Mr. Leonard shall be deemed to pay federal income tax at the
highest marginal rates of federal income taxation applicable to individuals in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest effective rates of taxation applicable to
individuals as are in effect in the state and locality of Mr. Leonard’s
residence or place of employment in the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes that
can be obtained from deduction of such state and local taxes, taking into
account any limitations applicable to individuals subject to federal income tax
at the highest marginal rates.

 

(b) The Gross-Up Payments provided for in Section (a) hereof shall be made upon
the imposition upon Mr. Leonard or payment by Mr. Leonard of any Excise Tax.

 

(c) Mr. Leonard shall notify ARAMARK in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by ARAMARK of a
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than 10 business days after Mr. Leonard is informed in writing of such
claim and shall apprise ARAMARK of the nature of such claim and the date on
which such claim is requested to be paid. Mr. Leonard shall not pay such claim
prior to the expiration of the 30 day period following the date on which Mr.
Leonard gives such notice to ARAMARK (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If ARAMARK
notifies Mr. Leonard in writing prior to the expiration of such period that it
desires to contest such claim, Mr. Leonard shall:



--------------------------------------------------------------------------------

i. give ARAMARK any information reasonably requested by ARAMARK relating to such
claim;

 

ii. take such action in connection with contesting such claim as ARAMARK shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by ARAMARK and reasonably satisfactory to Mr. Leonard;

 

iii. cooperate with ARAMARK in good faith in order to effectively contest such
claim; and

 

iv. permit ARAMARK to participate in any proceedings relating to such claim;

 

provided, however, that ARAMARK shall bear and pay directly all costs and
expenses (including, but not limited to, additional interest and penalties and
related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold Mr. Leonard harmless, on an after-tax
basis, for any Excise Tax or other tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.

 

(d) ARAMARK shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Mr. Leonard to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and Mr. Leonard agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as ARAMARK shall determine; provided, however,
that if ARAMARK directs Mr. Leonard to pay such claim and sue for a refund,
ARAMARK shall advance the amount of such payment to Mr. Leonard on an
interest-free basis, and shall indemnify and hold Mr. Leonard harmless, on an
after-tax basis, from any Excise Tax or other tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that if Mr. Leonard is required to extend the statute of limitations to
enable ARAMARK to contest such claim, Mr. Leonard may limit this extension
solely to such contested amount. ARAMARK’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Mr. Leonard shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority. In addition, no position may be taken nor any final resolution
be agreed to by ARAMARK without Mr. Leonard’s consent if such position or
resolution could reasonably be expected to adversely affect Mr. Leonard
(including any other tax position of Mr. Leonard unrelated to the matters
covered hereby).

 

(e) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by ARAMARK or the Tax Counsel
hereunder, it is possible that Gross-Up Payments which will not have been made
by ARAMARK should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that ARAMARK exhausts
its remedies and Mr. Leonard thereafter is required to pay to the Internal
Revenue Service an additional amount in respect of any Excise Tax, the Tax

 

2



--------------------------------------------------------------------------------

Counsel shall determine the amount of the Underpayment that has occurred and any
such Underpayment shall promptly be paid by ARAMARK to or for the benefit of Mr.
Leonard.

 

(f) If, after the receipt by Mr. Leonard of the Gross-Up Payment or an amount
advanced by ARAMARK in connection with the contest of an Excise Tax claim, Mr.
Leonard receives any refund with respect to such claim, Mr. Leonard shall
promptly pay to ARAMARK the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Mr. Leonard of an amount advanced by ARAMARK in connection with an Excise Tax
claim, a determination is made that Mr. Leonard shall not be entitled to any
refund with respect to such claim and ARAMARK does not notify Mr. Leonard in
writing of its intent to contest the denial of such refund prior to the
expiration of 30 days after such determination, such advance shall be forgiven
and shall not be required to be repaid.

 

3